Citation Nr: 1551057	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating for bilateral pes planus in excess of 30 percent since September 2, 2015, in excess of 20 percent prior to September 2, 2015.


REPRESENTATION

Appellant represented by: North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active duty for training (ACDUTRA) from August 1962 to February 1963.  He served on active duty from July 1963 to June 1966, and from June 1969 to December 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the RO in Winston-Salem, North Carolina.

This appeal originally included a claim of entitlement to service connection a psychiatric disorder and applications to reopen service connection for bilateral knee disorders and a skin disorder.  In May 2015, the Board granted reopening of the knee claims and skin claim and remanded those claims on the merits, as well as the psychiatric and pes planus claims, for additional evidentiary development.  

In a September 2015 rating decision, the RO granted service connection for a psychiatric disorder, a skin disorder, and a bilateral knee disorder, and also granted an increased rating of 30 percent for pes planus.  The grant of service connection for the psychiatric disorder, the skin disorder, and the bilateral knee disorders, is the complete benefit sought on appeal with respect to those issues and resolves the appeal to the extent of those issues.  

The Board has considered whether the rating claim on appeal encompasses a claim for Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran has not contended that his pes planus renders him unemployable.  He is retired due to age eligibility.  Moreover, the medical evidence indicates that while his foot disorder precludes employment requiring physical or heavy labor, it does not preclude sedentary employment (VA examination dated September 16, 2015).  Accordingly, the Board finds that the issue does not include a TDIU claim.  


FINDINGS OF FACT

1.  Since September 2, 2015, the Veteran's pes planus has been manifested by severe bilateral impairment.

2.  Prior to September 2, 2015, the Veteran's pes planus was manifested by moderate bilateral impairment.


CONCLUSIONS OF LAW

1.  Since September 2, 20105, the criteria for a disability rating higher than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  Prior to September 2, 20105, the criteria for a disability rating higher than 20 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In a November 2009 rating decision, the RO granted service connection for bilateral pes planus and assigned an initial disability rating of 20 percent under Diagnostic Code 5276, effective July 17, 2009.  The current appeal arises from a claim for increase received on June 3, 2010.  In a September 2015 rating decision, the RO increased the rating to 30 percent, effective September 2, 2015, the date of a VA examination which confirmed that the requisite criteria were met.  

Diagnostic Code 5276 applies to the condition of acquired flatfoot.  A 0 percent rating for bilateral of unilateral involvement is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating for bilateral or unilateral involvement requires moderate flatfoot, which includes symptoms of weight-bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet.  A 30 percent rating for a bilateral condition requires severe flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Unilateral involvement with such symptoms warrants a 20 percent rating.  A 50 percent rating for a bilateral condition requires pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Unilateral involvement of such symptoms warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In addition to the rating schedule, VA regulations provide that in rating acquired pes planus, attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57.  

The report of VA examination in November 2009 reveals complaint of swelling in the right ankle and foot, as well as pain, stiffness, and lack of endurance in the right foot.  There was no complaint of swelling in the left ankle, nor was there any complaint of pain, heat, redness, stiffness, fatigability, or weakness.  On examination of the left foot, there was no evidence of painful motion, swelling, tenderness, instability, or weakness.  The Achilles alignment was normal; there was no forefoot or midfoot malalignment; there was "minimal" pronation; there was no pain on manipulation; the weight bearing line was over the great toe.  On examination of the right foot, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing; the Achilles alignment was normal; there was no forefoot or midfoot malalignment; there was "mild" pronation; and there was no pain on manipulation.  The Veteran was observed to walk smoothly and did not appear in pain.  He had a "slight" pronation when walking with shoes off.  There was no evidence of muscle atrophy.  The Veteran reported that his foot problems did not affect his employment.  The effect of the disability on activities of daily living included severe impairment on exercise and the inability to engage in sports; but there was no impairment of performance of chores, feeding, bathing, dressing, toileting, grooming, or driving.  

The report of VA examination in February 2011 reveals complaint of pain, swelling, heat, and lack of endurance bilaterally.  There was no complaint of redness, stiffness, fatiguability, or weakness.  The Veteran was limited in standing to between 1 and 3 hours and was limited in walking to between 1 and 3 miles.  On examination of the left foot, there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The Achilles alignment was normal; there was no forefoot or midfoot malalignment; there was "mild" pronation; the weight bearing line was over the great toe; there was no muscle atrophy.  On examination of the right foot, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Achilles alignment was normal; there was no forefoot or midfoot malalignment; there was "mild" pronation; there was no pain on manipulation; the weight bearing line was over the great toe; there was no muscle atrophy.  The Veteran's gait was normal.  The examiner assessed significant oocupatinoal effects such as decreased mobility, pain, and increased absenteeism.  However, this was noted as being prior to the Veteran's retirement in 2008, which is also prior to the period on appeal. 

The report of VA examination in September 2015 reveals the Veteran's complaint of foot pain upon arising in the morning which goes away after walking for a few minutes.  Pain was also reported with standing too long.  The Veteran reported being limited in the amount of yardwork he could do.  He reported flares of pain which require him to sit down until the pain is better.  Examination revealed no pain on manipulation of either foot and no evidence of pain or swelling of either foot.  However, the examiner found that there was accentuated pain on use of both feet.  The examiner also found that there was swelling on use of both feet and that the Veteran had characteristic callocities of both feet.  There was no evidence of extreme tenderness of the plantar surfaces and no objective evidence of marked deformity of either foot.  There was also no evidence of marked pronation of either foot.  The examiner found that the weight bearing line did not fall over or medial to the great toe and that the Veteran did not have an inward bowing of the Achilles tendon on either foot.  There was neither marked inward displacement nor severe spasm of the Achiles tendon on either foot.  The examiner noted the Veteran's report of limping due to pain and swelling with prolonged standing or walking, causing him to sit for extended periods of time for relief of pain.  The examiner found that the criteria for loss of use were not met regarding either foot, and found that, while the Veteran's chronic foot pain excludes his participation in physical/heavy labor, including lifting greater than 10 lbs, twisting, stooping, kneeling, squatting, and prolonged walking or standing, it does not interfere with his ability to perform sedentary employment.  

After review of the clinical evidence, the Board finds that the RO appears to have made an error in applying the rating criteria in the November 2009 rating decision.  While the grant of service connection is clearly for bilateral involvement, the RO applied a 20 percent rating, which is a rating unique to unilateral involvement.  The RO stated that a higher rating of 30 percent required evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation.  Again, this is only true of a rating for unilateral inolvement.  

The RO also cited as the basis for the 20 percent rating assigned, the presence of bilateral pronation.  However, ratings at the "severe" level, corresponding to the 20 percent rating, require not just pronation but "marked" pronation.  The November 2009 examination report describes "minimal" pronation in the left foot and "mild" or "slight" pronation in the right foot.  

While the Board acknowledges the apparent error in the initial rating, it would also appear that the error is favorable to the Veteran.  As will next be addressed, based on the findings contained in the November 2009 and February 2011 examinations, only the criteria for a 10 percent rating can be substantiated during this period.  Nevertheless, the issue of a reduction in the disability rating is not a component of this appeal and the Board will take no action in that regard.  

The Board finds that a higher rating, in excess of 20 percent, is not warranted prior to September 2, 2015.  As noted above, the evidence is not consistent with marked deformity (pronation, abduction, etc.) but only substantiates minimal deformity on the left and mild or slight deformity on the right.  

The Board notes that the term "marked" is not defined under VA regulations.  That term also does not appear to have a generally accepted medical definition.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  

The adjective "marked" is defined as strikingly noticeable or conspicuous.  Synonyms include striking, outstanding, obvious, and prominent.  See the entry for "marked," The American Heritage Dictionary of Idioms <Dictionary.com http://dictionary.reference.com/browse/marked>.  

The Board finds that that, in light of the ability to walk smoothly reported in November 2009, the normal gait reported in February 2011, and the lack of evidence of instability or abnormal weight bearing reported in both examinations, the Veteran's mild, slight, and minimal pronation cannot be characterized as strikingly noticeable, conspicuous, or obvious.  

The evidence is also not consistent with the presence of pain on manipulation and use accentuated during this period.  The November 2009 and February 2011 examination reports indicate no pain on manipulation and no evicence of painful motion.  There is also no indication of swelling on use or characteristic callosities prior to the September 2015 examination.  

Regarding the characteristics of severe impairment under 38 C.F.R. § 4.57, it is contemplated that those characteristic symptoms should be apparent without regard to exercise.  As described above, they are not present at all.  Moreover, there is no evidence of gaping of bones on the inner border of the foot or a rigid valgus position with loss of the power of inversion and adduction.  As discussed, prior to the September 2015 examination, findings for gait were normal, and there was no muscle atrophy.  

The Board also finds that the criteria for a 50 percent rating are not met at any time pertinent to the appeal.  The evidence is not consistent with marked pronation.  The September 2015 report found no evidence of marked pronation of either foot.  The evidence is not consistent with extreme tenderness of plantar surfaces of the feet.  The September 2015 examination report noted no evidence of extreme tenderness of the plantar surfaces.  The evidence is not consistent with marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances.  The September 2015 examination report found no marked inward displacement or severe spasm of the Achiles tendon on either foot.  The November 2009 and February 2011 reports also do not substantiate these symptoms.  

The Board has considered whether any other diagnostic codes are appropriate in this case.  Under Diagnostic Code 5284, separate ratings for each foot are contemplated.  However, Diagnostic Code 5284 applies to "other" foot injuries.  The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet App. 333, 337 (June 25, 2015).  The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.  Copeland at 338.  In this case, service connection is in effect for only the specific condition of pes planus.  There are no other service-connected foot injuries.  The Veterans Court has also held specifically that rating a listed foot condition such as pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy.  Copeland at 338, citing Suttmann v. Brown, 5 Vet.App. 127, 134 (1993); 38 C.F.R. §§ 4.20, 4.27.  Accordingly, Diagnostic Code 5276, which applies specifically to pes planus, is the only appropriate code for rating the disability.  

While the Veteran has other diagnosed foot disorders, as shown in the September 2015 examination report, application of other diagnostic codes under the rating schedule is contingent upon a grant of service connection for any or all of those disorders.  The Board acknowledges an assertion by the Veteran in correspondence received in June 2010 that arthritis of the toes is secondary to his pes planus.  The Board has considered whether referral of a claim of entitlement to service connection for arthritis of the toes is warranted and whether such claim could potentially support a higher or separate rating, such as under Diagnostic Code 5284.  

Although not listed under the schedule for rating foot disabilities, arthritis is a condition which can apply to any joint or group of joints, and it is governed by its own diagnostic codes (5003, 5010).  Accordingly, a potential grant of service connection for arthritis would not permit the application of Diagnostic Code 5284 as the term "other" would not apply to arthritis, a disease with its own designated rating criteria.  

Moreover, as there is no rating available for limitation of motion of the toes under the rating schedule, the only potential rating that could be assigned under the Diagnostic Codes for arthritis would be based on painful motion of a group of minor joints (interphalangeal, metatarsal and tarsal joints) as defined under 38 C.F.R. § 4.45(f), and as rated under Diagnostic Code 5003.  However, the rating under Diagnostic Code 5276 specifically considers pain on use of the feet.  In addressing the ratings above, the Board has considered all of the Veteran's toe pain as related to the service-connected disability as toe pain has not been distinguished medically from foot pain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To assign a separate rating for painful motion of the toes would necessarily constitute pyramiding, which is prohibited under 38 C.F.R. § 4.14 (2015).  Accordingly, the Board finds that there is no reasonable possibility that the addition of arthritis as a service-connected disability would be productive of a higher rating than already assigned.  Referral of such a claim for adjudication would only serve to place additional burdens on VA with no conceivable benefit flowing to the Veteran.  The Veteran has not asserted that any other diagnosed foot disorder is related to his service-connected pes planus.  

In sum, the Veteran's bilateral pes planus is manifested by severe impairment, but only since September 2, 2015.  Prior to that, the Veteran's impairment is no worse than moderate.  The criteria for a rating in excess of 20 percent are not met prior to September 2, 2015 and the criteria for a rating in excess of 30 percent are not met since September 2, 2015.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected foot disability is manifested by signs and symptoms such as pain, swelling, stiffness, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the foot provide disability ratings on the basis of such symptoms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's foot disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The RO has also obtained a thorough medical examination regarding the claim as well as medical opinions.  While the Veteran objected in the Notice of Disagreement to the evaluation of his feet by "the examiner," the Board obtained another examination on remand and the Veteran has made no specific allegations as to the inadequacy of that examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's May 2015 remand instructions by obtaining a VA examination (September 2, 2015) by an appropriate clinician to determine the severity of the Veteran's bilateral pes planus.  As requested, the examiner provided all information about the Veteran's bilateral pes planus required for rating purposes, to include an assessment of any additional limitation of motion or limitation of functioning during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner provided an opinion concerning the impact of the disability on the Veteran's ability to work.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of thise claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Since September 2, 2015, a disability rating in excess of 30 percent for pes planus is denied.

Prior to September 2, 2015, a disability rating in excess of 20 percent for pes planus is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


